ON THE MERITS.
The indictment on which the appellant was tried charges grand larceny, and is against appellant and four other persons charged jointly with him. The appellant was granted a severance from the others,' and, the offense, charged being of a class that, may be committed by one person without aid or assistance of others— in other words, the offense being several as well as joint —it was not necessary to the defendant’s conviction,. *163and no burden rested upon tlie state, to sIioav that those jointly indicted with the defendant on trial participated •in the commission of the crime.—Crawford v. State, 112 Ala. 121 South. 214; Segars v. State, 88 Ala. 144, 7 South. 46; 22 Cyc. 453 (h). In cases Avliere the indictment charges an offense Avhicli is necessarily such that it cannot he committed by one person alone, such as an indictment for conspiracy and like offenses, the rule is different.—Townsend v. State, 137 Ala. 91, 34 South. 382; Elliot v. State, 26 Ala. 78; Thomas v. State, 111 Ala. 54, 20 South. 617; Lindsey v. State, 48 Ala. 169; Brimie v. United States, 200 Fed. 726, 119 C. C. A. 170; McGehee v. State, 58 Ala. 360; State v. McDonald, 1 McCord (S. C.) 532, 10 Am. Dec. 691; Miles v. State, 94 Ala. 106, 11 South. 403; 8 Cyc. 663 (11).
The evidence tending to connect the defendant Avith the offense Avas Avholly circumstantial, and, in the absence of some proof tending to shoAv a confederacy between the defendant on trial, and the others jointly charged Avith him, evidence the only tendency of which aatis to connect the other defendants with the offense was not admissible against him.—McAnally v. State, 74 Ala. 9; Smith v. State, 133 Ala. 77, 31 South. 942; Thomas v. State, 133 Ala. 139, 32 South. 250.
The trial court, in view of these principles, erred in admitting proof of the proximity of the residence of the other defendants to the scene of the alleged crime, and in admitting proof of the finding of a paper in the cotton house with the name of Henry White on it, and in admitting the paper in evidence.
It has been frequently held that a Avitness should not be allowed to state that a certain foot or shoe could or would make a particular track. If a track has any peculiarity by which it may be distinguished from other tracks, the witness can point them out, and if the evi*164dence shows other similar tracks it is for the jury to determine whether they are made by the same person or thing.—Pope v. State, 174 Ala. 76, 57 South. 245; Pope v. State, 181 Ala. 20, 61 South. 263.
A witness who was not present when a track is made should not be allowed to state how it was made or the peculiar walk of the person making it, as this is manifestly a conclusion for the jury to draw. The record shows that these rules were violated in the trial of this case, ánd that the defendant was tried largely on the conclusions of the witnesses. On another trial, unless evidence tending to show a confederacy between the defendant on trial and the other defendants is offered, the evidence as to the character of tracks made by the other defendants should hot he admitted.
To sustain the indictment it was not incumbent upon the state to show that Norris whs sole owner of the property alleged to have been the subject of the larceny, but proof that he was a joint owner with others, or had some special property in the cotton, was sufficient.— Code 1907,§7147; Lacy v. State,(13 Ala.App.) 68 South. 706.
The court did not err in admitting the evidence ténd-ing to show that the defendant had sold his cotton previous to the time of the larceny, or as to what occurred with reference to the sale of a lot of cottton to Cobb, between Cobb and defendant’s wife and her sister-in-law, in the presence of the defendant.
The fact that Henry White was jointly charged with the defendant with the offense for which defendant was on trial was admissible as tending to show his interest or bias.—Phillips v. State, 11 Ala. App. 168, 65 South. 675; Nickerson v. State, 6 Ala. App. 27, 60 South. 446; Livingston v. State, 7 Ala. App. 49, 61 South. 54; Rivers v. State, 97 Ala. 72, 12 South. 434; Underhill on Crim. Ev. § 248; 7 Mayf. Dig. 970.
*165For the errors above pointed out, the judgment of the circuit court must be reverséd.
Reversed and remanded.